ICJ_007_Asylum_COL_PER_1950-11-20_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DROIT
D'ASILE

(COLOMBIE / PÉROU)
ARRÊT DU 20 NOVEMBRE 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ASYLUM CASE

(COLOMBIA / PERU)
JUDGMENT OF NOVEMBER 20th, 1950
Le présent arrêt doit être cité comme suit :

« Affaire colombo-péruvienne relative au droit d'asile,
Arrêt du 20 novembre 1950: C.I.]. Recueil 1950, p. 266.»

This Judgment should be cited as follows:

“Colombian-Peruvian asylum case,
Judgment of November 2oth, 1950: I.C. J. Reports 1950, p. 266.”

 

N° de vente: 50
Sales number

 

 

 
1950
20 novembre
Rôle général
n° 7

266

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1950

20 novembre 1950

AFFAIRE DU DROIT
D’ASILE

(COLOMBIE / PEROU)

Asile diplomatique. — Droit de qualification de la nature de Vin-
fraction, politique ou de droit commun ; prétention à une qualification
unilatérale et définitive par l'État octroyant l'asile. — Défaut de fon-
dement d'une telle prétention en l'absence d'une règle conventionnelle
ou coutumière qui la justifie. — Accord bolivarien de 1917 sur l'extra-
dition ; différences entre Vasile territorial (extradition) et l'asile diplo-
matique. — Convention de La Havane de 1928 relative à l'asile, Conven-
tion de Montevideo de 1933 sur Vasile politique ; coutume, élémenis
et preuve de la coutume. — Garanties de libre sortie de l’asilé ; condi-
tions requises pour l'exigence du sauf-conduii. .

Demande veconventionnelle. — Recevabilité : connexité directe avec
l'objet de la requête (article 63 du Règlement de la Cour). — Fond:
interprétation de l'article premier, paragraphe premier, de la Conven-
tion de La Havane ; interprétation de l'article 2, paragrabhe 2, de
la même convention: notion de l'urgence, nature du danger dont
l'imminence est constitutive de l'urgence, poursuites judiciaires engagées
par les autorités territoriales antérieurement à l'octroi de l'asile, pour-
suites végulières, poursuites manifestement entachées d’arbitraire ;
absence de cas d'urgence lors de l'octroi de Vasile ; protection maintenue
à l'encontre de poursuites végulières ; prolongation de l'asile contraire

5

à l’article 2, paragraphe 2, de la Convention de La Havane.

ARRÊT

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prési-

dent ; MM. ALVAREZ, HACKWORTH, WINIARSKI, ZORICIC
DE VISSCHER, Sir Arnold McNair, M. KLAESTAD,
BADawI PacxA, MM. Kry1ov, READ, Hsu Mo AZE-_
VEDO, juges ; M. ALAYZA y Paz SoLDAN et M. CAICEDO

CASTILLA, juges ad hoc; M. GARNIER-COIGNET Greffier
adjoint.
207 AFFAIRE DU DROIT D’ASILE (ARRET DU 20 XI 50)

En Vaffaire du droit d’asile,
entre

la République de la Colombie,
représentée par :

M. J. M. Yepes, professeur, ministre plénipotentiaire, jurisconsulte
au ministère des Affaires étrangères de la Colombie, ancien sénateur,
comme agent ;

assisté de
M. Alfredo Vasquez, ministre plénipotentiaire, secrétaire général
du ministére des Affaires étrangéres de la Colombie, comme avocat ;
et
la République du Pérou,
représentée par :

M. Carlos Sayän Alvarez, avocat, ambassadeur, ancien ministre,
ancien président de la Chambre des Députés du Pérou, comme
agent ;

assisté de

M. Felipe Tudela y Barreda, avocat, professeur de droit constitu-
tionnel à Lima,

M. Fernando Morales Macedo R., interprète parlementaire,

M. Juan José Calle y Calle, secrétaire d’ambassade ;

ainsi que, comme conseils, de

M. Georges Scelle, professeur honoraire de l’Université de Paris,
M. Julio Lôpez Olivän, ambassadeur,

La Cour,
ainsi composée,
rend l’arrét suivant :

A la date du 31 août 1949, un accord dit « Acte de Lima » a été
signé 4 Lima au nom du Gouvernement de la Colombie et du
Gouvernement du Pérou. Cet acte est ainsi conçu :

« Son Excellence Monsieur Victor Andrés Belaunde, ambassadeur
extraordinaire et plénipotentiaire ad hoc de la République du Pérou,
et Son Excellence Monsieur Eduardo Zuleta Angel, ambassadeur
extraordinaire et plénipotentiaire ad hoc de la Colombie, ayant été
désignés par leurs Gouvernements respectifs pour négocier ét signer
268

AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

les termes du document compromissoire par lequel devra être
soumis à la Cour internationale de Justice le différend qui a surgi à
l’occasion de la demande de l'ambassade de Colombie à Lima ten-
dant à obtenir la délivrance d’un sauf-conduit pour Monsieur
Victor Ratil Haya de la Torre, se sont réunis au ministère des
Relations extérieures et du Culte, à Lima; après avoir échangé
leurs pouvoirs respectifs, et dans les sentiments d’amicale cordialité
qui unissent les deux pays, ils déclarent:

Primo :

Qu'ils ont examiné, dans un esprit de compréhension, le diffé-
rend existant, qu'ils sont convenus de soumettre, en vertu de
l'accord intervenu entre les deux Gouvernements, à la décision de
la Cour internationale de Justice.

Secundo :

Que, vu limpossibilité pour les plénipotentiaires du Pérou et
de la Colombie de parvenir à un accord sur les termes dans lesquels
ils pourraient soumettre conjointement à la Cour internationale
de Justice le cas en discussion, ils conviennent que la procédure
devant la juridiction reconnue de la Cour pourra être engagée
à la demande de l’une quelconque des deux Parties, sans que cela
constitue un acte inamical envers l’autre Partie ou un acte de
nature a porter atteinte aux bons rapports entre les deux pays.
La Partie exerçant ce droit annoncera amicalement à l’autre,
avec un préavis raisonnable, la date du dépôt de sa requête.

Tertio :

Qu'ils conviennent, d'ores et déjà: a) que la procédure du litige
à engager sera la procédure ordinaire; 0) que chacune des deux
Parties pourra faire usage du droit de désigner un juge de sa natio-
nalité, comme il est prévu à l’article 31, paragraphe 3, du Statut
de la Cour; c) que la langue à employer sera le français.

Quarto :

Que la présente déclaration, une fois signée, sera communiquée
à la Cour par les Parties. »

Le 15 octobre 1049, une requête, qui se réfère à l’Acte de Lima
du 31 août 1949, était déposée au Greffe de la Cour au nom du
Gouvernement de la Colombie. Après avoir énoncé que la Colombie
soutient :

« a) quelle a le droit, dans le cas des personnes qui auraient
cherché asile dans ses ambassades, légations, navires de guerre,
camps ou aéronefs militaires, de qualifier ces «asilés », soit
comme délinquants de droit commun ou comme déserteurs de
terre ou de mer, soit comme délinquants politiques ;

b) que VEtat territorial, soit, en l'occurrence, le Pérou, doit
accorder «les garanties nécessaires pour que le réfugié sorte du
« pays, l’inviolabilité de sa personne étant respectée » »,
269 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

la requête conclut à ce qu’il plaise à la Cour:

« Juger et résoudre, tant en présence qu’en l’absence du Gouver-
nement de la République du Pérou, et après tels délais que, sous
réserve d’un accord entre les Parties, il appartiendra à la Cour
de fixer, les questions suivantes :

Première question. — Dans le cadre des obligations qui découlent,
en particulier, de l'Accord bolivarien sur l’extradition du
18 juillet 1911 et de la Convention sur l'asile du 20 février 1928,
tous deux en vigueur entre la Colombie et le Pérou, et, d’une façon
générale, du droit international américain, appartient-il ou non
à la Colombie, en tant que pays accordant l'asile, de qualifier la
nature du délit aux fins du susdit asile ?

Deuxième question. — Dans le cas concret matière du litige, le
Pérou, en sa qualité d'État territorial, est-il ou non obligé d’accor-
der les garanties nécessaires pour que le réfugié sorte du pays,
Vinviolabilité de sa personne étant respectée ? »

En même temps que la requête, l’agent du Gouvernement de
la Colombie a déposé au Greffe le texte de l’Acte de Lima, dans
une copie certifiée conforme de l'original en espagnol, accompagnée
d’une traduction en français. Par lettre du 15 octobre 1949, reçue
au Greffe le même jour, l’agent du Gouvernement du Pérou a
également déposé une traduction certifiée conforme de l’Acte de
Lima.

Conformément à l’article 40, paragraphe 3, du Statut de la Cour,
la requête fut communiquée aux États admis à ester en justice
devant la Cour. Elle fut également transmise au Secrétaire général
des Nations Unies.

La requête se fondant sur la Convention relative au droit d’asile
signée à La Havane le 20 février 1928 ainsi que sur l'Accord sur
lextradition signé à Caracas le 18 juillet 1911, la notification
prévue à l’article 63, paragraphe 1, du Statut de la Cour, fut faite
aux États, autres que les Parties, qui avaient participé aux actes
précités.

Les pièces de la procédure écrite ayant été déposées dans les
délais fixés par une ordonnance du 20 octobre 1949 et prorogés
par les ordonnances du 17 décembre 1949 et du 9 mai 1950, l'affaire
s'est trouvée en état le 15 juin 1950.

La Cour ne comptant sur le siège aucun juge de la nationalité
des Parties, chacune d’elles s’est prévalue du droit prévu à l’arti-
cle 31, paragraphe 3, du Statut. Ont été ainsi désignés en qualité
de juges ad hoc: par le Gouvernement de la Colombie, M. José
Joaquin Caicedo Castilla, docteur en droit, professeur, ancien
député et ancien président du Sénat, ambassadeur ; par le Gouver-
nement du Pérou, M. Luis Alayza y Paz Soldan, docteur en droit,
professeur, ancien ministre, ambassadeur.

La date d'ouverture de la procédure orale fut fixée au 26 sep-
tembre 1950. Des audiences publiques furent tenues les -26, 27,
28 et 29 septembre, et les 2, 3, 6 et 9 octobre 1950. Au cours de

7
270 AFFAIRE DU DROIT D’ASILE (ARRET DU 20 XI 50)

ces audiences, la Cour entendit dans leurs plaidoiries : pour la
République de la Colombie, M. J. M. Yepes, agent, et M. Alfredo
Vasquez, avocat ; pour la République du Pérou, M. Carlos Sayan
Alvarez, agent, et M. Georges Scelle, conseil.

A la fin de la procédure écrite, les Parties avaient énoncé les
conclusions suivantes :

Pour la Colombie (conclusions contenues dans la Réplique):

« PLAISE A LA COUR

Débouter le Gouvernement de la République du Pérou de ses
conclusions,

DIRE ET JUGER :
Conformément aux conclusions formulées par le Gouvernement

de la République de Colombie dans son Mémoire du ro janvier 1950,
soumis à la Cour à la même date, et

Rejetant toute conclusion contraire,

I. Que la République de Colombie a le droit, en tant que pays
accordant l'asile, de qualifier la nature du délit aux fins du susdit
asile, dans le cadre des obligations qui découlent en particulier de
l'Accord bolivarien sur l’extradition du 18 juillet 1911 et de la
Convention de La Havane sur l'asile du 20 février 1928 et, d’une
façon générale, du droit international américain ;

II. Que la République du Pérou, en sa qualité d’État territorial,
est obligée, dans le cas concret matière du litige, d'accorder les
garanties nécessaires pour que M. Victor Raül Haya de la Torre
sorte du pays, Vinviolabilité de sa personne étant respectée. »

Pour le Pérou (conclusions contenues dans la Duplique):

« PLAISE À LA COUR

Débouter le Gouvernement de la République de Colombie de ses
conclusions ;

DIRE ET JUGER :

A titre reconventionnel, aux termes de l’article 63 du Règlement
de la Cour, et par un seul et même arrêt, que l'octroi de l'asile par
l'ambassadeur de Colombie à Lima à Victor Raül Haya de la Torre
a été fait en violation de l’article 1, paragraphe 1, et de l’article 2,
paragraphe 2, premièrement (inciso primero), de la Convention sur
Vasile signée 4 La Havane en 1928. »

A l'issue des plaidoiries, au cours desquelles l'agent du Gouver-
nement du Pérou a apporté une addition aux conclusions telles
qu’elles avaient été formulées lors de la procédure écrite, la Cour
a été saisie des conclusions finales suivantes, telles que les Parties
les avaient formulées en audience, puis confirmées par écrit :

Pour la Colombie :

(sur la demande principale)
8
271

AFFAIRE DU DROIT D’ASILE (ARRET DU 20 XI 50)
« PLAISE A LA COUR

DIRE ET JUGER:

I. — Que la République de Colombie a le droit, en tant que
pays accordant l'asile, de qualifier la nature du délit aux fins du
susdit asile, dans le cadre des obligations qui découlent en parti-
culier de l'Accord bolivarien sur l’extradition du 18 juillet 1011
et de la Convention de La Havane sur l’asile du 20 février 1928,
et, d’une façon générale, du droit international américain ;

II. — Que la République du Pérou, en sa qualité d’État terri-
torial, est obligée, dans le cas concret matière du litige, d'accorder
les garanties nécessaires pour que M. Victor Ratil Haya de la
Torre sorte du pays, l’inviolabilité de sa personne étant respectée. »

(sur la demande reconventionnelle)

«I. Que la demande reconventionnelle présentée par le Gou-
vernement du Pérou le 21 mars 1950 n’est pas recevable par son
manque de connexité directe avec la requête du Gouvernement
colombien ;

2. Que la nouvelle demande reconventionnelle, indûment pré-
sentée le 3 octobre 1950 sous forme de conclusion aux allégations
du débat oral, n’est pas recevable parce que:

a) Elle a été présentée en violation de l’article 63 du Règlement
de la Cour ;

b) La Cour n’est pas compétente pour en connaître ;

c) Elle manque de connexité directe avec la requête du Gou-
vernement colombien. »

Pour le Pérou:

« PLAISE A LA COUR

Rejeter les conclusions I et II du Mémoire colombien.

Rejeter les conclusions présentées par M. l'agent du Gouver-
nement colombien à la fin de sa plaidoirie du 6 octobre 1950 au
sujet de la demande reconventionnelle du Gouvernement du Pérou
et renouvelées dans sa lettre du 7 octobre 1950.

DIRE ET JUGER,

À titre reconventionnel, aux termes de l’article 63 du Règlement
de la Cour et par un seul et même arrêt, que l'octroi de Vasile par
l'ambassadeur de Colombie à Lima à Victor Raul Haya de la
Torre a été fait en violation de l'article premier, paragraphe
premier, et de l’article 2, paragraphe 2, premièrement (inciso
primero}, de la Convention sur l'asile signée en 1028, et qu'en
tout cas le maintien de l'asile constitue actuellement une violation
dudit traité. »
272 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

Le 3 octobre 1948, une rébellion militaire éclatait au Pérou. Elle
fut réprimée le même jour et une enquête fut immédiatement
ouverte.

Le 4 octobre, le Président de la République publiait un décret
dont les considérants relevaient 4 la charge d'un parti politique,
l’Alliance populaire révolutionnaire américaine, le fait d’avoir
préparé et dirigé la rébellion. Il décrétait, en conséquence, que ce
parti s'était mis hors la loi, que dorénavant l'exercice d’aucune
sorte d'activité ne lui serait permis, et que ses dirigeants seraient
soumis à la justice nationale comme instigateurs de la rébellion.
En même temps, le chef de la zone judiciaire de la Marine rendait
une ordonnance prescrivant au juge d'instruction de la Marine
d'ouvrir immédiatement une enquête sur les faits constituant le
délit de rébellion militaire.

Le 5 octobre, le ministre de l’Intérieur adressait au ministre de
la Marine une « note de dénonciation » contre le chef de l’Alliance
populaire révolutionnaire américaine, Victor Ratl Haya de la
Torre, et d’autres membres du parti, comme responsables de la
rébellion. Cette dénonciation fut approuvée le même jour par le
ministre de la Marine, et, le 10 octobre, par l'auditeur, qui indiqua
que l’objet des poursuites était le délit de rébellion militaire.

Le 11 octobre, le juge d'instruction rendit une ordonnance
décidant l'ouverture d’une instruction contre Haya de la Torre
et autres « pour le délit de rébellion militaire qui leur est imputé
dans la dénonciation », et, le 25 octobre, il ordonna l'arrestation
des personnes accusées qui n'avaient pas encore été appréhendées.

Le 27 octobre, une Junte militaire opéra un coup d’État et
s’empara du pouvoir suprême. Cette Junte militaire de gouver-
nement publia le 4 novembre un décret prévoyant l'institution
de Cours martiales pour juger sommairement dans les cas de
rébellion, sédition et émeute, et qui fixait des délais réduits et
des peines sévères sans appel.

Ce décret ne fut pas appliqué à la procédure judiciaire engagée
contre Haya de la Torre et autres. Cette procédure se poursuivit
devant la même juridiction qu'auparavant. Ceci ressort d’une note
du 8 novembre émanant du juge d'instruction et demandant la
remise de certains documents, d’une note du 13 novembre du chef
du «corps d'investigation et de la sûreté » au juge d'instruction,
déclarant que Haya de la Torre et autres n'étaient pas arrêtés du
fait qu’ils ne pouvaient être découverts, et d’une ordonnance de
la même date par laquelle le juge d'instruction prescrivait de citer
les défaillants par sommations publiques. Le 16 novembre et les
deux jours suivants, les sommations furent publiées dans le journal
officiel EJ Peruano, ordonnant aux «accusés défaillants » — Haya
de la Torre et autres — de se présenter au cabinet du juge d’instruc-
tion pour se défendre contre les charges portées contre eux « pour

10
273 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

délit de rébellion militaire ». Haya de la Torre ne se présenta pas
et les faits portés à la connaissance de la Cour n’indiquent pas que
des mesures ultérieures aient été prises contre lui.

Le 4 octobre, lendemain de la rébellion militaire, l’état de siège
avait été déclaré, suspendant certains droits constitutionnels ; il
fut prorogé les 2 novembre et 2 décembre 1948, et le 2 janvier
1949.

Le 3 janvier 1049, Haya de la Torre chercha asile à l'ambassade
de Colombie à Lima. Le jour suivant, l’ambassadeur de Colombie
envoya la lettre suivante au ministre péruvien des Affaires étran-
gères et du Culte:

« J'ai Vhonneur de porter à la connaissance de Votre Excellence,
en conformité de ce qui est prévu à l’article 2, paragraphe 2,
de la Convention sur l'asile, signée par nos deux pays en la ville de
La Havane en 1928, que M. Victor Ratil Haya de la Torre se trouve
depuis hier à 21 heures asilé au siège de la mission que je dirige.

En raison de ce qui précéde, et vu le désir de cette ambassade
que l’asilé, M. Haya de la Torre, sorte du Pérou le plus tôt possible,
je prie Votre Excellence de bien vouloir faire établir le sauf-conduit
qui lui permette de quitter le pays avec les facilités d’usage établies
par le droit d’asile diplomatique. »

Le x4 janvier, ’ambassadeur envoya au ministre une nouvelle
lettre ainsi conçue :

«En exécution des instructions que j'ai reçues de la chancellerie
de mon pays, j'ai l'honneur de faire connaître à Votre Excellence
que le Gouvernement de la Colombie, en conformité du droit que
lui reconnaît l’article 2 de la Convention sur l’asile politique signée
par nos deux pays dans la ville de Montevideo le 26 décembre 1933,
a qualifié M. Victor Ratil Haya de la Torre comme asilé politique. »

Une correspondance diplomatique s’ensuivit, pour aboutir à
l’Acte de Lima du 31 août 1949 par l'effet et à la suite duquel le
différend qui s’était élevé entre les deux Gouvernements fut renvoyé
devant la Cour.

* * %

Le Gouvernement de la Colombie a présenté deux conclusions,

dont la premiére prie la Cour de dire et juger

« Que la République de Colombie a le droit, en tant que pays
accordant l’asile, de qualifier la nature du délit aux fins du susdit
asile, dans le cadre des obligations qui découlent en particulier
de l’Accord bolivarien sur l’extradition du 18 juillet 1911 et de
la Convention de La Havane sur l'asile du 20 février 1928 et, d’une
façon générale, du droit international américain. »

Si, par cette conclusion, le Gouvernement de la Colombie avait
entendu prétendre que la Colombie, en tant qu "État octroyant

II
274 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

l’asile, a compétence pour qualifier le délit seulement de façon
provisoire et sans effet obligatoire pour le Pérou, la solution ne
serait pas douteuse. Il est évident que le représentant diplomatique
à qui il appartient d'apprécier si Vasile doit ou non être octroyé
à un réfugié, doit avoir compétence pour opérer cette qualification
provisoire du délit imputé au réfugié. Il doit, en effet, examiner
si les conditions requises pour l'octroi de l’asile se trouvent remplies.
L'État territorial ne saurait être privé par là de son droit de
contester la qualification. En cas de désaccord entre les deux États,
un différend s’éléverait qui serait susceptible d’être réglé selon les
méthodes prévues par les Parties pour le règlement de leurs dif-
férends.

Tel n’est pas, cependant, le sens que le Gouvernement de la
Colombie attache à sa prétention. Il n’a pas revendiqué le droit de
qualification en vue seulement de fixer sa ligne de conduite. Les
arguments écrits et oraux présentés au nom de ce Gouvernement
indiquent qu'il convient d'interpréter sa conclusion en ce sens que
la Colombie, en tant qu’Etat octroyant Vasile, a le droit de qualifier
la nature du délit par une décision unilatérale et définitive, obliga-
toire pour le Pérou. La Colombie a fondé cette conclusion en partie
sur des règles conventionnelles, et en partie sur existence prétendue
d’une coutume.

Le Gouvernement de la Colombie s’est référé à l'Accord bolivarien
de 1971, article 18, qui est conçu dans les termes suivants :

«En dehors des stipulations du présent accord, les États signa-
taires reconnaissent l'institution de l'asile, conformément aux
principes du droit international. »

En reconnaissant «l'institution de l'asile », cet article se borne
à renvoyer aux principes du droit international. Mais les principes
du droit international ne connaissent aucune règle de qualification
unilatérale et définitive par l'État accordant l’asile diplomatique.

Le Gouvernement de la Colombie s’est aussi fondé sur l’article 4
de cet accord, relatif à l’extradition d’un criminel par l’État sur
le territoire duquel il a cherché refuge. Les arguments présentés à
cet égard révèlent une confusion entre l’asile territorial (extradi-
tion) d’une part, et l'asile diplomatique d’autre part.

Dans le cas de l’extradition, le réfugié se trouve sur le territoire
de l'État de refuge. Une décision relative à l’extradition implique
seulement l'exercice normal de la souveraineté territoriale. Le
réfugié se trouve en dehors du territoire de l’État où a été commis
le délit et une décision de lui octroyer asile ne déroge nullement
à la souveraineté de cet Etat.

Dans le cas de Vasile diplomatique, le réfugié se trouve sur le
territoire de l'État dans lequel il a commis le délit. La décision
d’octroyer l'asile diplomatique comporte une dérogation à la

I2
275 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

souveraineté de cet État. Elle soustrait le délinquant à la justice
de celui-ci et constitue une intervention dans un domaine qui
relève exclusivement de la compétence de l’État territorial. Une
telle dérogation à la souveraineté territoriale ne saurait être admise,
à moins que le fondement juridique n’en soit établi dans chaque
cas particulier.

Pour ces motifs, il n’est pas possible de tirer, des règles conven-
tionnelles relatives à l’extradition, une conclusion qui s’appliquerait
à la question considérée ici.

Le Gouvernement de la Colombie s'appuie en outre sur la Conven-
tion de La Havane de 1928 relative à l'asile. Cette convention
pose certaines règles relatives à l’asile diplomatique, mais elle ne
contient aucune disposition qui confère à l’État accordant l'asile
une compétence unilatérale pour qualifier le délit d’une façon
définitive et qui serait obligatoire pour l’État territorial. Le Gou-
vernement de la Colombie soutient cependant que cette compétence
est implicitement contenue dans la convention et qu’elle est inhé-
rente à l'institution de l'asile.

Une compétence de cet ordre est d’une nature exceptionnelle.
Elle comporte une dérogation aux droits égaux de qualification qui,
à défaut de toute règle contraire, doivent être reconnus à chacun des
États ; elle aggrave ainsi la dérogation à la souveraineté territo-
riale que constitue l'exercice de l’asile. Une telle compétence n’est
pas inhérente à l'institution de l'asile diplomatique. Cette institution
serait peut-être plus efficace si une règle de qualification unilaté-
rale et définitive était appliquée. Mais une règle de cette nature
n’est pas nécessaire à l’exercice de l’asile.

Ces considérations montrent que le prétendu droit à la quali-
fication unilatérale et définitive ne saurait être considéré comme
implicitement reconnu par la Convention de La Havane. Aussi
bien cette convention, qui répond au désir énoncé par son préam-
bule de « fixer les règles » que les Gouvernements des Etats d’Amé-
rique doivent observer en matière d’asile, a-t-elle été conclue dans
le but manifeste de prévenir les abus que la pratique antérieure
avait révélés, en limitant l’octroi de l’asile. Elle l’a fait de plusieurs
maniéres et en des termes exceptionnellement restrictifs et éner-

giques («Il n’est pas permis aux Etats....»; «L’asile ne pourra
étre accordé sauf dans les cas d’urgence et pour la période de temps
strictement indispensable.... », etc.).

Le Gouvernement de la Colombie a invoqué l’article 2, para-
graphe premier, de la Convention de La Havane, qui est rédigé
dans les termes suivants :

« L’asile des criminels politiques dans.les légations, sur les navires

de guerre, dans les campements ou sur les aéronefs militaires sera

respecté dans la mesure dans laquelle, comme un droit ou par

tolérance humanitaire, l’admettraient la coutume, les conventions

ou les Lois du pays de refuge et d’accord avec les dispositions
suivantes :

13
276 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

Cette disposition a été interprétée par ledit Gouvernement dans
le sens que la coutume, les conventions et les lois de la Colombie
relatives à la qualification du délit peuvent être invoquées à l’en-
contre du Pérou. Cette interprétation, qui impliquerait que l'étendue
des obligations de l’un des Etats signataires dépendrait des modi-
fications qui pourraient intervenir dans le droit d’un autre, ne
saurait être admise. La disposition doit être considérée comme
une limitation de la mesure dans laquelle l’asile devra être respecté.
Ce qu’elle dit en fait est que l’État de refuge ne pratiquera pas
l'asile dans une mesure plus large que ne le lui permettent ses
propres coutumes, conventions et lois, et que l'asile octroyé sera
respecté par l'État territorial seulement là où il serait autorisé
par les coutumes, conventions et lois du pays de refuge. Il n’y a
donc rien à tirer de cette disposition pour ce qui regarde la quali-
fication.

Le Gouvernement de la Colombie a en outre fait état de la
Convention de Montevideo sur Vasile politique, de 1933. C’est en
fait cette convention qui a été invoquée dans la lettre du 14 janvier
1949 de l’ambassadeur de la Colombie au ministre des Affaires
étrangères du Pérou. Il a été prétendu que l’article 2 de cette
convention interprète la Convention de La Havane de 1928 dans
le sens que la qualification d’un délit politique appartient à l’État
qui octroie l'asile. Les articles 6 et 7 de la Convention de Monte-
video disposent que celle-ci sera ratifiée et entrera en vigueur à
mesure que les ratifications sont déposées. La Convention de
Montevideo n’a pas été ratifiée par le Pérou, et ne saurait être
invoquée contre cet État. Le fait que l’on a jugé nécessaire d’incor-
porer dans cette convention un article admettant le droit de
qualification unilatérale paraît indiquer que cette solution était
considérée comme une règle nouvelle, non reconnue par la Conven-
tion de La Havane. En outre, il est dit dans le préambule de la
Convention de Montevideo (textes espagnol, français et portugais)
que cette dernière modifie la Convention de La Havane. Elle ne
saurait donc être considérée comme représentant simplement une
interprétation de cette convention.

Le Gouvernement de la Colombie s’est finalement prévalu,
« d’une façon générale, du droit international américain ». En plus
des règles conventionnelles déjà examinées, il s’est fondé sur une
prétendue coutume régionale ou locale, propre aux États de
l'Amérique latine.

La Partie qui invoque une coutume de cette nature doit prouver
qu’elle s’est constituée de telle manière qu’elle est devenue obliga-
toire pour l’autre Partie. Le Gouvernement de la Colombie doit
prouver que la règle dont il se prévaut est conforme à un usage
constant et uniforme, pratiqué par les États en question, et que
cet usage traduit un droit appartenant à l’État octroyant l'asile
et un devoir incombant à l’État territorial. Ceci découle de l’ar-
ticle 38 du Statut de la Cour, qui fait mention de la coutume

14
277 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

internationale «comme preuve d’une pratique générale acceptée
comme étant le droit ».

A Vappui de sa thèse touchant l'existence d’une telle coutume,
le Gouvernement de la Colombie a cité un grand nombre de traités
d’extradition qui, comme il a été déjà dit, sont sans pertinence
pour la question qui est considérée ici. I] a cité des conventions
et accords qui ne contiennent aucune disposition relative à la
prétendue règle de qualification unilatérale et définitive, tels que.
la Convention de Montevideo de 1889 sur le droit pénal inter-
national, l'Accord bolivarien de 1911 et la Convention de La Havane
de 1928. Il a invoqué des conventions qui n’ont pas été ratifiées
par le Pérou, telles que les Conventions de Montevideo de 1033
et de 1939. En fait, la Convention de 1933 n’a pas été ratifiée par
plus de onze Etats et la Convention de 1939 l’a été par deux
États seulement.

C'est en particulier sur la Convention de Montevideo de 1933
que le conseil du Gouvernement de la Colombie s’est fondé, à cet
égard également. On a soutenu que cette convention n’a fait que
codifier des principes déjà reconnus par la coutume de l'Amérique
latine et qu’elle pouvait être opposée au Pérou comme constituant
la preuve du droit coutumier. Le nombre limité d'Etats qui ont
ratifié cette convention révèle la faiblesse de cette thèse, qui est
en outre infirmée par le préambule de la convention, où il est dit
que celle-ci modifie la Convention de La Havane.

Enfin, le Gouvernement de la Colombie a cité un grand
nombre de cas particuliers dans lesquels l’asile diplomatique a,
en fait, été accordé et respecté. Mais il n’a pas établi que la règle
prétendue de la qualification unilatérale et définitive ait été invo-
quée ou que — si, dans certains cas, elle a, en fait, été invoquée —
elle ait été appliquée, en dehors des stipulations conventionnelles,
par les Etats qui accordaient l'asile, en tant que droit appartenant
à ceux-ci, et respectée par les États territoriaux en tant que devoir
leur incombant, et pas seulement pour des raisons d'opportunité
politique. Les faits soumis à la Cour révèlent tant d'incertitude
et de contradictions, tant de fluctuations et de discordances dans
l'exercice de Vasile diplomatique et dans les vues officiellement
exprimées à diverses occasions ; il y a eu un tel manque de consis-
tance dans la succession rapide des textes conventionnels relatifs
à l'asile, ratifiés par certains Etats et rejetés par d’autres, et la
pratique a été influencée à tel point par des considérations d’ oppor-
tunité politique dans les divers cas, qu’il n’est pas possible de dégager
de tout cela une coutume constante et uniforme acceptée comme
étant le droit en ce qui concerne la prétendue règle de la qualifi-
cation unilatérale et définitive du délit.

La Cour ne saurait donc admettre que le Gouvernement de la
Colombie ait prouvé l'existence d’une telle coutume. À supposer
que cette coutume existât entre certains Etats seulement de l’Amé-
rique latine, elle ne pourrait pas être opposée au Pérou qui, loin

15
278 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

d’y avoir adhéré par son attitude, l’a au contraire répudiée en
s’abstenant de ratifier les Conventions de Montevideo de 1933 et
1939, les premières qui aient inclus une règle concernant la qualifi-
cation du délit en matière d’asile diplomatique.

Dans leurs écritures et au cours de la procédure orale, les deux
Gouvernements se sont prévalus respectivement, le Gouvernement
de la Colombie de communiqués officiels publiés par le ministère
des Affaires étrangères du Pérou les 13 et 26 octobre 1948, le
Gouvernement du Pérou d’un rapport de la Commission consul-
tative du ministère des Affaires étrangères de la Colombie en date
du 2 septembre 1937, lesquels, sur la question de la qualification,
énoncent des vues opposées à celles que ces Gouvernements sou-
tiennent aujourd’hui. La Cour, dont la mission est d'appliquer au
jugement de la présente affaire le droit international, ne saurait
attacher une importance décisive à aucun de ces documents.

Pour ces motifs, la Cour arrive à ce résultat que la Colombie,
en tant qu’Etat octroyant l'asile, n’a pas le droit de qualifier la
nature du délit par une décision unilatérale et définitive obliga-
toire pour le Pérou.

Dans sa seconde conclusion, le Gouvernement de la Colombie
prie la Cour de dire et juger:

« Que la République du Pérou, en sa qualité d’État territorial,
est obligée, dans le cas concret matière du litige, d'accorder les
garanties nécessaires pour que M. Victor Ratil Haya de la Torre
sorte du pays, l’inviolabilité de sa personne étant respectée. »

Cette obligation prétendue, à la charge du Gouvernement du
Pérou, ne dépend pas entièrement de la réponse donnée à la
première conclusion de la Colombie relative à la qualification
unilatérale et définitive du délit. Des deux premiers articles de la
Convention de La Havane, il résulte que, même si un tel droit de
qualification n’est pas admis, le Gouvernement de la Colombie est
fondé, sous certaines conditions, à demander un sauf-conduit.

La première condition est que l’asile ait été régulièrement accordé
et maintenu. L’asile ne peut être accordé qu’aux criminels politiques
qui ne sont pas accusés ou condamnés pour délits communs, et
seulement dans les cas d’urgence, et pour le temps strictement
indispensable pour que le réfugié se mette en sûreté. Ces points se
rattachent à la demande reconventionnelle du Pérou ; ils seront
donc examinés plus tard, dans la mesure nécessaire au règlement de
la présente affaire. |

La seconde condition est énoncée à l’article 2 de la Convention
de La Havane :

16
279 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

« Troisièmement : Le Gouvernement de l'État pourra exiger que
le réfugié soit mis hors du territoire national dans le plus bref
délai possible ; et l'agent diplomatique du pays qui aurait accordé
Vasile pourra à son tour exiger les garanties nécessaires pour que
le réfugié sorte du pays, l’inviolabilité de sa personne étant res-
pectée. »

Si l’on tient compte, d’une part, de la structure de cette disposi-
tion qui indique un ordre successif et, d’autre part, du sens naturel
et ordinaire des mots « à son tour », cette disposition peut seulement
signifier que l’État territorial pourra exiger que le réfugié soit mis
hors du pays et que ce n’est que par après que l'État accordant l'asile
peut exiger les garanties nécessaires comme une condition de cette
mise hors du territoire. En d’autres termes, cette disposition donne
à l’État territorial l’option de demander le départ du réfugié, cet
État n'étant tenu d'accorder un sauf-conduit qu'après avoir exercé
ladite option.

L'interprétation opposée conduirait, dans le cas soumis à la Cour,
à cette conclusion qu’il appartiendrait à la Colombie de juger seule
si toutes les conditions prescrites par les articles x et 2 de la Conven-
tion pour la régularité de l'asile sont remplies. Ce serait là une
conséquence manifestement incompatible avec le régime institué
par la convention.

Il existe assurément une pratique selon laquelle l’agent diploma-
tique accordant l'asile sollicite immédiatement un sauf-conduit
sans attendre que l’État territorial demande le départ du réfugié.
Cette manière d'agir est conforme à certains besoins : l’agent
diplomatique a naturellement le désir de ne pas voir se pro-
longer la présence chez lui du réfugié ; de son côté, le gouverne-
ment du pays a, dans un très grand nombre de cas, le désir de voir
s'éloigner l’adversaire politique qui a obtenu l’asile. Cette concor-
dance de vues suffit à expliquer la pratique ici constatée, mais cette
pratique ne signifie pas et ne saurait signifier que l’État, auquel une
telle demande de sauf-conduit est adressée, soit juridiquement tenu
d'y faire droit.

Dans la présente espèce, le Gouvernement du Pérou n’a pas
demandé que Haya de la Torre quittât le Pérou. Ce Gouvernement
a contesté la légalité de l’asile qui avait été accordé et il a refusé
de délivrer un sauf-conduit. Dans ces conditions, le Gouvernement
de la Colombie n'est pas fondé à réclamer, de la part du Gouverne-
ment du Pérou, les garanties nécessaires pour que Haya de la
Torre sorte du pays, l’inviolabilité de sa personne étant respectée.

+
* *

La demande reconventionnelle du Gouvernement du Pérou, en
sa forme définitive, fut énoncée au cours de l’exposé oral du 3 octobre
1950 dans les termes suivants :

17
280 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

« PLAISE À LA COUR:

Dire et juger à titre reconventionnel, aux termes de l’article 63
du Règlement de la Cour, et par un seul et même arrêt, que l'octroi
de Vasile par l'ambassadeur de Colombie à Lima a Victor Raül
Haya de la Torre a été fait en violation de l’article premier,
paragraphe premier, et de l’article 2, paragraphe 2, premièrement
{anciso primero), de la Convention sur l'asile signée en 1928 et
qu’en tout cas le maintien de Vasile constitue actuellement une
violation dudit traité. »

Ainsi qu’il a déjà été dit, le dernier membre de phrase: «et
qu'en tout cas le maintien de Vasile constitue actuellement une
violation dudit traité » ne figurait pas dans la demande reconven-
tionnelle présentée par le Gouvernement du Pérou dans le Contre-
Mémoire. L’adjonction n’en a été faite qu’au cours de la procédure
orale. La Cour examinera tout d’abord la demande reconvention-
nelle en sa forme primitive.

La demande reconventionnelle tend essentiellement à mettre un
terme au litige, en invitant la Cour à déclarer que l'asile a été mal
donné, son octroi étant contraire à certaines dispositions de la
Convention de La Havane. Son objet est exclusivement de définir
à cette fin les rapports de droit que ladite convention a établis
entre la Colombie et le Pérou. La Cour observe à ce sujet que la
question de la remise éventuelle du réfugié aux autorités territo-
riales n’est aucunement posée dans la demande reconventionnelle.
Elle relève que la Convention de La Havane, qui prescrit la remise
à ces autorités des personnes accusées ou condamnées pour délits
communs. ne contient aucune disposition semblable pour les
criminels politiques. Elle: constate enfin que ni dans la correspon-
dance diplomatique produite par les Parties, ni à un moment
quelconque de la présente instance, cette question n’a été soulevée,
et, en fait, le Gouvernement du Pérou n’a pas demandé la remise
du réfugié

Tl ressort des conclusions finales du Gouvernement de la Colombie,
telles qu'elles ont été formulées devant la Cour, le 6 octobre 1950,
que ce Gouvernement n’a pas contesté la compétence de la Cour
relativement à la demande reconventionnelle en sa forme primitive ;
il ne l’a fait que relativement à l’adjonction faite au cours de la
procédure orale. Il a, par contre, s’appuyant sur l’article 63 du
Reglement de Ja Cour, contesté la recevabilité de la demande
reconventionnelle en faisant valoir son défaut de connexité directe
avec l’objet de la requéte. Ce défaut de connexité résulterait, selon
lui, du fait que la demande reconventionnelle poserait des pro-
blèmes nouveaux et tendrait ainsi à déplacer la matière du litige.

La Cour ne peut se ranger a cette manière de voir. I] ressort
clairement de l'argumentation des Parties que la deuxième conclu-
sion du Gouvernement de la Colombie, relative à l'exigence d’un
sauf-conduit, s'appuie largement sur la régularité prétendue de
lPasile, régularité qui précisément est contestée par la demande
reconventionnelle. La connexité est si directe que certaines condi-
tions requises pour l’exigence d’un sauf-conduit dépendent précisé-
18
281 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

ment de faits qui sont mis en jeu par la demande reconventionnelle.
La connexité directe étant ainsi clairement établie, la seule excep-
tion opposée à la recevabilité de la demande reconventionnelle en
sa forme primitive se trouve écartée.

Avant d'examiner le bien-fondé de la demande reconventionnelle,
la Cour doit préciser le sens qu'elle attache aux termes: « l'octroi
de l’asile » que l’on y relève. Octroyer asile n’est pas un acte instan-
tané, qui prendrait fin avec l'accueil fait, à un moment donné,
à un réfugié dans une ambassade ou dans une légation. Tout octroi
d'asile engendre, et, par conséquent, implique logiquement un état
de protection ; l'asile est octroyé aussi longtemps que la présence
continuée du réfugié dans l’ambassade prolonge cette protection.
Cette façon de voir, imposée par la nature de l’institution de
l'asile, est d’ailleurs confirmée par l'attitude des Parties au cours
de l'instance, La demande reconventionnelle, telle qu’elle figure
au Contre-Mémoire du Gouvernement du Pérou, se réfère expres-
sément à l’article 2, paragraphe 2, de la Convention de La Havane,
texte qui dispose que l'asile ne pourra être accordé que « pour le
temps strictement indispensable ». Le Gouvernement de la Colombie
n'a pas entendu autrement les choses; sa Réplique indique que,
pour lui comme pour le Gouvernement du Pérou, la référence à
la disposition susdite de la Convention de La Havane pose la
question de «la durée du refuge ».

Le Gouvernement du Pérou a fondé sa demande reconventionnelle
sur deux bases distinctes qui correspondent respectivement a
l’article premier, paragraphe premier, et à l’article 2, paragraphe 2,
de la Convention de La Havane.

Aux termes de l’article premier, paragraphe premier, « I] n’est
pas permis aux Etats de donner asile.... aux personnes accu-
sées ou condamnées pour délits communs ». La preuve que Haya
de la Torre a été, préalablement à l'asile, accusé ou condamné
pour délits de droit commun incombe au Pérou.

La Cour n’éprouve pas de difficulté à admettre que, dans l'espèce,
le réfugié se trouvait être un « accusé » au sens de la Convention
de La Havane, les pièces produites par le Gouvernement du Pérou
lui paraissant concluantes à cet égard. On ne saurait guère admettre
que le terme «accusé » comporte, dans un traité multilatéral, tel
que celui de La Havane, une signification technique précise,
subordonnant la qualification d’« accusé » à l’accomplissement de
formalités strictement définies et qui pourraient différer d’une
législation à une autre.

En revanche, la Cour estimé que le Gouvernement du Pérou n’a
pas démontré que les faits dont le réfugié a été accusé avant les
3-4 janvier 1949 sont des délits de droit commun. Du point de vue
de l’application de la Convention de La Havane, c'est le libellé
de l'accusation, telle qu’elle a été formulée par les autorités judi-
ciaires avant l'octroi de l'asile, qui entre seul en ligne de compte.
Or, comme il ressort de l’exposé des faits, toutes les pièces émanant
de la justice péruvienne portent comme unique chef d'accusation

19
282 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

la rébellion militaire, et le Gouvernement du Pérou n’a pas établi
que la rébellion militaire constitue en soi un crime de droit commun.
L'article 248 du Code de justice militaire péruvien de 1939 tend
même à démontrer le contraire, car il établit une distinction entre
la rébellion militaire et les crimes de droit commun en prescrivant :
«Les délits de droit commun commis pendant le cours et à l’occa-
sion de la rébellion seront punis en conformité des lois, indépen-
damment de la rébellion. »

Ces constatations autorisent a dire que le premier grief adressé
à l'asile par le Gouvernement du Pérou n’est pas justifié et que,
sur ce point, la demande reconventionnelle est mal fondée et doit
être rejetée.

Le Gouvernement du Pérou assigne comme deuxième base à
sa demande reconventionnelle la méconnaissance prétendue de
l’article 2, paragraphe 2, de la Convention de La Havane, disposition
ainsi congue: « L’asile ne pourra être accordé sauf dans les cas
d'urgence et pour le temps strictement indispensable pour que le
réfugié se mette en sûreté d’une autre manière. »

Avant de procéder à l’examen de cette disposition, la Cour estime
devoir faire les remarques suivantes au sujet de la Convention de
La Havane en général, et plus particulièrement au sujet de son
article 2.

La Convention de La Havane, qui est le seul instrument conven-
tionnel pertinent en la présente affaire, a eu pour objet, comme
l'indique son préambule, de fixer les règles que les États signataires
sont tenus d'observer pour la concession de l'asile dans leurs
relations mutuelles. On à entendu par là, ainsi qu'il a été dit plus
haut, mettre un terme à des abus engendrés par la pratique de
l'asile et de nature à compromettre son crédit et son utilité. C’est
ce que confirme la tournure tantôt prohibitive, tantôt nettement
restrictive des articles 1 et 2 de la convention.

L'article 2 traite de l’asile des criminels politiques et fixe avec
précision les conditions auxquelles est subordonné le respect par
l'État territorial de l’asile qui leur serait octroyé. Il est à remarquer
que toutes ces conditions tendent à donner des garanties à l'État
territorial et se présentent, en définitive, comme la contre-partie de
l'obligation qu’il assume de respecter l’asile, c’est-à-dire d’en accepter
le principe et les conséquences tant qu'il est régulièrement maintenu.

En tête des conditions énoncées figure la disposition précitée
de l’article z, paragraphe 2. Elle en est assurément la plus impor-
tante, la justification essentielle de l’asile se trouvant dans l’immi-
nence ou la persistance d’un danger pour la personne du réfugié.
C'est au Gouvernement de la Colombie qu'il appartenait de faire
la preuve des éléments de fait qui répondent à la condition ainsi
énoncée.

Il n’est pas contesté entre Parties que l’asile peut être accordé
dans un but humanitaire pour protéger les criminels politiques
contre l’action violente et désordonnée d’éléments irresponsables

20
283 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

de la population. Il n’a pas été allégué par le Gouvernement de la
Colombie que Haya de la Torre se soit trouvé dans une telle situation
au moment où il a cherché refuge dans l’ambassade de la Colombie
a Lima, A ce moment, trois mois s’étaient écoulés depuis la rébel-
lion militaire. Ce long intervalle donne a la présente affaire un
aspect tout a fait particulier. Durant ces trois mois, Haya de la
Torre avait apparemment vécu caché dans le pays, refusant
d’obtempérer a la sommation judiciaire 4 comparaitre publiée les
16-18 novembre 1948, s’abstenant de demander asile dans les
ambassades étrangères où plusieurs de ses co-accusés avaient
trouvé refuge avant ces dates. Ce n’est que le 3 janvier 1949 qu'il
s’est fait asiler dans l'ambassade de la Colombie. La Cour estime
que, prima facie, de telles circonstances autorisent difficilement
à parler d'urgence.

La correspondance diplomatique échangée entre les deux Gou-
vernements n'indique pas la nature du danger dont le réfugié se
serait trouvé menacé. Pareillement, le Mémoire du Gouvernement
de la Colombie se borne à dire que le réfugié a demandé à l’ambas-
sadeur de lui accorder la protection diplomatique de l'asile, sa
liberté et sa vie étant en danger. C’est seulement dans sa réplique
que le Gouvernement de la Colombie a précisé la nature du
danger contre lequel le réfugié avait entendu lui demander
protection. Ce danger aurait été celui résultant pour le réfugié
en particulier de la situation politique anormale existant au Pérou
à la suite de l’état de siège déclaré le 4 octobre 1948, et prorogé
successivement le 2 novembre, le 2 décembre 1948 et le 2 janvier
1949 ; de la déclaration de «crise nationale » du 25 octobre 1948
contenant diverses affirmations contre l’Alliance populaire révo-
lutionnaire américaine, parti politique dont le réfugié avait la
direction ; de la mise hors la loi de ce même parti par le décret
du 4 octobre 1948 ; de l'ordonnance du juge d’instruction suppléant
de la Marine en date du 13 novembre 1948, prescrivant de citer
les défaillants par sommation publique ; du décret du 4 novembre
1948 prévoyant l'institution de cours martiales pour juger sommai-
rement, avec faculté d’aggravation des peines et suppression du
droit d'appel, les auteurs, complices et autres responsables des
délits de rébellion, sédition ou mutinerie.

De l’ensemble des faits ainsi allégués se dégage, cette fois claire-
ment, la nature du danger dont le caractère urgent aurait, selon
le Gouvernement de la Colombie, justifié l’asile : ce danger serait
celui d’une justice politique par l'efiet de la subordination des
autorités judiciaires péruviennes aux injonctions de l'exécutif.

Il convient donc d'examiner si, et éventuellement dans quelle
mesure, un danger de cette nature peut servir de fondement à
Vasile.

21
284 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

En principe, on ne peut concevoir qu'en parlant de «cas
d'urgence », la Convention de La Havane ait englobé dans ces
termes le danger des poursuites régulières auxquelles s’expose le
citoyen d’un pays en attentant aux institutions de ce pays; on
ne peut davantage admettre qu’elle ait songé a la protection contre
Vaction régulière de la justice en parlant du temps strictement
indispensable « pour que le réfugié se mette en sûreté d’une autre
manière ».

Vainement voudrait-on tirer argument en sens contraire de
l’article premier de la Convention de La Havane qui interdit de
donner asile aux personnes « accusées ou condamnées pour délits
communs » et qui prescrit de remettre ces mêmes personnes au
gouvernement local aussitôt que celui-ci l'exige. On ne peut en
déduire qu’une personne, parce qu’elle est accusée de crimes
politiques et non de délits de droit commun, a qualité, par cela
seulement, pour être asilée. [1 est clair qu'une telle déduction
méconnaitrait les conditions auxquelles l’article 2, paragraphe 2,
a subordonné l'octroi de Vasile aux criminels politiques.

En principe donc, l’asile ne peut être opposé à l’action de la
justice. Il n’y a d'exception à ce principe que si, sous le couvert de
la justice, l'arbitraire se substitue au règne de la loi. Tel serait le
cas si l’administration de la justice se trouvait viciée par des
mesures clairement inspirées par l'esprit politique. L’asile protège
le criminel politique contre toutes mesures que le pouvoir prendrait
ou tenterait de prendre contre ses adversaires politiques et dont le
caractère extra-légal serait manifeste. Le terme «sûreté», qui,
dans l’article 2, paragraphe 2, détermine l'effet propre de l'asile
accordé aux criminels politiques, signifie protection contre l’arbi-
traire du pouvoir, bénéfice de la légalité. Au contraire, la sûreté
découlant de l'asile ne saurait être entendue comme une protection
contre l’appiication régulière des lois et la juridiction des tribu-
naux légalement constitués. Une protection ainsi entendue auto-
riserait l'agent diplomatique à mettre obstacle à l'application des
lois du pays alors qu'il a l'obligation de les respecter ; elle devien-
drait en fait l'équivalent d’une immunité, ce qui est évidemment
en dehors des intentions qui ont inspiré la Convention de La Havane.

Il est vrai que des décrets successivement promulgués par le
Gouvernement du Pérou avaient établi et prorogé l’état de siège
dans ce pays; mais il n'a pas été démontré que l'existence de
l'état de siège impliquait la subordination de la justice à l'exécutif,
ni que la suspension de certaines garanties constitutionnelles
entraînait l'abolition des garanties judiciaires. Quant au décret
du 4 novembre 1948 prévoyant l'institution de Cours martiales,
il ne contenait aucune indication pouvant faire croire que les
nouvelles prescriptions s’appliqueraient rétroactivement aux délits
perpétrés antérieurement à la publication dudit décret. En fait,
ce décret n’a pas été appliqué à la procédure judiciaire poursuivie
22
285 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

contre Haya de la Torre, ainsi qu’il ressort de l'exposé des faits
ci-dessus. En ce qui concerne l'avenir, la Cour a pris acte de la
déclaration suivante faite au nom du Gouvernement du Pérou :

« Le décret-loi en question porte la date du 4 novembre 1948,
c’est-à-dire qu'il fut promulgué un mois après l’accomplissement
des faits qui ont causé ouverture du procès contre Haya de la
Torre. Ce décret fut promulgué afin d’être appliqué aux délits
qui auraient pu se perpétrer après sa publication, et personne
au Pérou n'aurait jamais songé à l'utiliser pour juger le cas auquel
la défense colombienne fait maladroitement allusion, puisque le
principe selon lequel les lois n’ont pas d’effets rétroactifs, surtout
en matière pénale, y est largement reconnu. Si l'affirmation lancée
en ce sens par le Gouvernement de la Colombie avait été vraie,
jamais le Gouvernement du Pérou ne se serait permis de soumettre
le cas à la Cour internationale de Justice. »

Cette déclaration, qui figure dans la Duplique, a été confirmée
par l’agent du Gouvernement du Pérou dans son exposé oral du
2 octobre 1950. |

La Cour ne saurait admettre que les Etats signataires de la
Convention de La Havane eussent entendu substituer à la pratique
des républiques de l'Amérique latine, pratique dans laquelle les
considérations de courtoisie, de bon voisinage et d’opportunité
politique ont toujours tenu une très large place, un régime juri-
dique qui garantirait à leurs propres nationaux accusés de crimes
politiques le privilège d'échapper à la juridiction nationale. Une
telle conception se heurterait, au surplus, à l’une des traditions
les mieux établies dans Amérique latine, celle de la non-inter-
vention. La Sixième Conférence panaméricaine de 1928, au cours
de laquelle fut signée la Convention sur l'asile, fut aussi celle
où les Etats de l'Amérique latine affirmérent leur opposition
résolue à toute politique d'intervention étrangère. Il serait diffi-
cile de concevoir que ces mêmes Etats eussent consenti en ce
même moment à se soumettre à l'intervention sous sa forme la
moins acceptable, celle qui implique immixtion de l'étranger dans
le fonctionnement de la justice interne et qui ne saurait guère
se manifester sans jeter quelque soupçon sur Vimpartialité de
celle-ci.

Aussi bien la correspondance diplomatique échangée entre les
deux Gouvernements témoigne-t-elle du constant souci de la
Colombie de rester, sur ce terrain comme ailleurs, fidèle à la
tradition de la non-intervention. Elle ne s’est pas départie de
cette attitude même quand elle s’est trouvée placée en face d’une
déclaration catégorique du ministre des Affaires étrangères du
Pérou affirmant que le tribunal devant lequel était cité Haya de
la Torre était conforme à l’organisation générale et permanente
du pouvoir judiciaire péruvien et sous le contrôle de la Cour
suprême. Cette affirmation n’a appelé de sa part ni contestation
ni réserve. Ce n’est que beaucoup plus tard, à la suite de l’intro-
duction de la demande reconventionnelle du Pérou que, dans la

22?
286 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

Réplique et au cours des exposés oraux, le Gouvernement de la
Colombie a choisi de porter la défense de l’asile sur un terrain
où la Convention de La Havane, interprétée à la lumière des
traditions les mieux assises de l Amérique latine, ne lui donnait
pas de fondement.

Les considérations qui précèdent conduisent à écarter la thèse
selon laquelle la Convention de La Havane aurait voulu assurer,
de façon tout à fait générale, la protection de Vasile à toute
personne poursuivie pour crimes ou délits politiques soit au cours
d'événements révolutionnaires, soit pendant les temps plus ou
moins troublés qui les suivent, pour cette seule raison que l’on
doit présumer que l’administration de la justice s’en trouve altérée.
Il est clair que l'adoption d'un tel critère conduirait à des ingé-
rences étrangères, particulièrement blessantes, dans les affaires
intérieures des Etats; on ne lui trouve d’ailleurs pas de confir-
mation dans la pratique de l'Amérique latine telle qu’elle a été
exposée à la Cour.

La Cour, en s'exprimant ainsi, ne perd pas de vue les nombreux
cas d'asile qui ont été cités dans la Réplique du Gouvernement
de la Colombie et en termes de plaidoiries. Il y a lieu de faire
à ce sujet les remarques suivantes :

Faute de données de fait précises, il est difficile de se former
une idée de la portée de ces cas, en tant que précédents de nature
à établir l'existence d’une obligation juridique pour l’État terri-
torial de reconnaître la validité d’un asile octroyé à l'encontre
des poursuites engagées par la justice locale. Les faits portés à
la connaissance de la Cour montrent que dans nombre de cas,
les personnalités qui ont bénéficié de l’asile n’avaient, au moment
de l'octroi, été l’objet d'aucune accusation émanant des autorités
judiciaires. De façon plus générale, des considérations de conve-
nance ou de simple opportunité politique semblent avoir déter-
miné l'État territorial à reconnaître l'asile sans que cette décision
lui fût dictée par le sentiment d’un devoir juridique quelconque.

Ces remarques, si elles tendent à réduire considérablement la
portée, en tant que précédents, des cas d’asile signalés par le
Gouvernement de la Colombie, démontrent, en revanche, que
Vasile, tel qu'il a été pratiqué dans l’Amérique latine, est une
institution qui, dans une mesure très large, doit son développement
à des facteurs extra-juridiques. Les relations de bon voisinage
des républiques, les intérêts politiques divers des gouvernements
ont favorisé la reconnaissance mutuelle de l'asile en dehors de
toute réglementation juridique nettement définie. En particulier,
la Convention de La Havane, si elle représente incontestablement
une réaction contre des pratiques abusives, ne tend aucunement
à limiter la pratique de l'asile en tant que celle-ci procède de
l'accord des gouvernements intéressés, s'inspirant de sentiments
mutuels de tolérance et de bonne volonté.

24
287 AFFAIRE DU DROIT D'ASILE (ARRET DU 20 XI 50)

En conclusion, sur la base des constatations et considérations
énoncées ci-dessus, la Cour estime qu’à la date des 3-4 janvier 1949,
il n'existait pas un danger constituant un cas d’urgence, au sens
de l’article 2, paragraphe 2, de la Convention de La Havane.

Cette appréciation ne comporte aucune critique à l'égard de
l'ambassadeur de la Colombie. Sa décision d'accueillir, le 3 janvier
1949 au soir, le réfugié peut avoir été prise sans possibilité de
longues réflexions ; elle peut avoir été influencée tant par l'octroi
des sauf-conduits accordés précédemment à des co-accusés de
Haya de la Torre que par la considération plus générale des événe-
ments récents qui s'étaient déroulés au Pérou, événements qui
peuvent l’avoir porté à croire à un cas d'urgence. Mais cette appré-
ciation subjective n’est pas l'élément pertinent dans la décision
que la Cour est appelée à rendre au sujet de la validité de l'asile ;
seule importe ici la réalité objective des faits : c’est elle qui doit
déterminer la décision de la Cour.

Les lettres de l’ambassadeur de la Colombie du 14 janvier et du
12 février 1949 font apparaître l'attitude du Gouvernement de la
Colombie à l'égard de l'asile accordé par son ambassadeur. La
première confirme l'asile et prétend en justifier l'octroi par une
qualification unilatérale du réfugié. La seconde formule l’exigence
de l'établissement d'un sauf-conduit en vue de permettre le départ
du réfugié et a appuyé expressément cette exigence sur «les obli-
gations internationales» qui s’imposeraient au Gouvernement
du Pérou. En s’exprimant ainsi, le Gouvernement de la Colombie
a définitivement affirmé sa volonté de protéger Haya de la Torre
malgré l’existence de poursuites engagées contre lui du chef de
rébellion militaire. Il a maintenu cette attitude et cette protection
en persistant dans l'exigence du sauf-conduit, alors même que le
ministre des Affaires étrangères du Pérou lui rappelait «le procès
judiciaire instauré sous la souveraineté nationale» à charge du
réfugié (lettres du ministre des Affaires étrangères du Pérou du
Ig mars 1949 ; de l'ambassadeur de la Colombie du 28 mars 1949).

Il ressort donc clairement de cette correspondance que la Cour
ne saurait étre limitée dans son appréciation de l’asile 4 la date
des 3-4 janvier 1949 comme date de son octroi. L’octroi, ainsi
qu'il a été dit plus haut, est inséparable de la protection qu'il
engendre, protection qui a revêtu ici la forme d’une défense contre
l’action judiciaire. Il en résulte que l’asile a été octroyé aussi
longtemps que le Gouvernement de la Colombie s’en est prévalu
à l'appui de sa demande de sauf-conduit.

La Cour est amenée ainsi à constater que l’octroi de l'asile, a
partir des 3-4 janvier 1949 jusqu'au moment où les deux Gouver-
nements sont tombés d’accord pour lui soumettre leur différend,
a été prolongé pour une raison que l’article 2, paragraphe 2, de la
Convention de La Havane ne reconnaît pas.

25
288 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

Cette constatation rend sans objet l’adjonction à la demande
reconventionnelle présentée au cours de la procédure orale et
énoncée par ces mots: «et qu'en tout cas le maintien de l'asile
constitue actuellement une violation dudit traité». Cette partie
de la conclusion finalement énoncée par le Gouvernement du
Pérou était destinée à se substituer à la demande reconventionnelle
en sa forme primitive si celle-ci était écartée : elle disparaît par
le fait que cette demande a été admise. Dès lors, il n’y a pas lieu
pour la Cour d’examiner ni l’exception d’incompétence ni les
exceptions d’irrecevabilité que le Gouvernement de la Colombie
a déduites de l’inobservation de l’article 63 du Règlement de la
Cour, ni la valeur au fond de la prétention ainsi présentée par le
Gouvernement du Pérou.

PAR CES MOTIFS,

La Cour,

sur les conclusions du Gouvernement de la Colombie,
par quatorze voix contre deux,

Rejette la première conclusion en tant que celle-ci impliquerait
un droit pour la Colombie, comme pays accordant l'asile, de
qualifier la nature du délit par une décision unilatérale, définitive
et obligatoire pour le Pérou ;

par quinze voix contre une,

Rejette la deuxiéme conclusion ;

sur la demande reconventionnelle du Gouvernement du Pérou,
par quinze voix contre une,

La rejette en tant qu'elle est fondée sur une violation de l’ar-
ticle premier, paragraphe premier, de la Convention sur l'asile
signée à La Havane en 1928 ;

par dix voix contre six,

Dit que l'octroi de Vasile par le Gouvernement de la Colombie
à Victor Raul Haya de la Torre n’a pas été fait en conformité
de l’article 2, paragraphe 2, « premièrement », de ladite convention.

26
289 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt novembre mil neuf cent
cinquante, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République de la Colombie et au
Gouvernement de la République du Pérou.

Le Président,

(Signé) BASDEVANT.

Le Greffier adjoint,

(Signé) GARNIER-COIGNET.

M. ALVAREZ, BApAwi Pacua, MM. READ et AZEVEDO, juges, et
M. Catcepo, juge ad hoc, déclarant ne pas pouvoir, sur certains
points, se rallier à l’arrêt de la Cour et se prévalant du droit que
leur confère l’article 57 du Statut, joignent audit arrêt les exposés
de leur opinion dissidente.

M. Zoritié, juge, tout en se déclarant d’accord sur les trois
premiers points du dispositif et sur les motifs y afférents, regrette
de ne pouvoir se rallier au dernier point du dispositif, vu qu'il
considère que l'asile a été octroyé conformément à l’article 2,
paragraphe 2, de la Convention de La Havane. Il partage à ce
sujet les vues exprimées dans l'opinion dissidente de M. Read, juge.

(Pavaphé) J. B.
{Paraphé) G.-C.

27
382

ANNEXE

LISTE DES DOCUMENTS SOUMIS A LA COUR

I. — PIÈCES DÉPOSÉES AU COURS DE LA PROCÉDURE ÉCRITE

A. — AU NOM DU GOUVERNEMENT DE LA COLOMBIE

a) Annexes au Mémoire:

I.

120

1949, janvier 4. N° 2/1. Lettre de l'ambassadeur de Colombie à
Lima au ministre des Affaires étrangères et du Culte du Pérou.

1949, janvier 14. N° 8/2. Lettre de l’ambassadeur de Colombie à
Lima au ministre des Affaires étrangères et du Culte du Pérou.

1049, février 12. N° 2/64. Lettre de l'ambassadeur de Colombie
à Lima au ministre des Affaires étrangères et du Culte du Pérou.

1949, février 22. N° (D) 6-8/2. Lettre du ministre des Affaires
étrangères et du Culte du Pérou à l'ambassadeur de Colombie à
Lima.

1949, mars 4. N° 40/6. Lettre de l'ambassadeur de Colombie à
Lima au ministre des Affaires étrangères et du Culte du Pérou.

1949, mars 19. N° (D) 6-8/4. Lettre du ministre des Affaires
étrangères et du Culte du Pérou à l’ambassadeur de Colombie
à Lima.

1949, mars 28. N° 73/9. Lettre de l'ambassadeur de Colombie à
Lima au ministre des Affaires étrangères et du Culte du Pérou.

1949, avril 6. N° (D) 6-8/6. Lettre du ministère des Affaires
étrangères et du Culte du Pérou à l’ambassadeur de Colombie
à Lima.

1949, avril 7. Déclarations du ministre des Affaires étrangères de
Colombie à la presse.

1949, avril 29. N° (S) 6-8/7. Lettre du ministre des Affaires
étrangères et du Culte du Pérou à l'ambassadeur de Colombie
à Lima.

Acte de Lima du 31 août, 1949.

1949, août 31. Lettre du plénipotentiaire spécial de la Colombie
à Lima au plénipotentiaire spécial du Pérou.

1949, août 31. N° (D) 6-8/r4. Lettre du plénipotentiaire spécial
du Pérou au plénipotentiaire spécial de la Colombie à Lima.
1949, août 31. N° 300/36. Lettre de l'ambassadeur de Colombie
au ministre des Relations extérieures et du Culte du Pérou.
19.

20.
21.

22.

23.

24.

25.

AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

1949, septembre rer. Lettre du ministre des Affaires étrangères
et du Culte du Pérou à l'ambassadeur de Colombie à Lima.
1944, octobre 20. Lettre de la légation du Pérou au Guatemala
à la Junte militaire de gouvernement.

1948, octobre 28. N° 5-20 M/34. Lettre de la légation du Pérou
à Panama au ministre des Affaires étrangères.

Extrait du Traité de droit international privé, signé à la Junte
de jurisconsultes américains réunie à Lima en 1870.

Extrait du Traité de droit pénal international, signé au
Ier Congrès sud-américain de droit international privé réuni
a Montevideo en 1889.

Accord bolivarien sur l’extradition, signé à Caracas le 18 juillet
IQII. |

Convention sur Vasile, signée à la VIme Conférence panaméri-
caine.

Convention sur l’asile politique, signée à la VIIme Conférence
panaméricaine.

Extrait du traité sur Vasile et le refuge politique, signé au
IIme Congrès sud-américain de droit international réuni à
Montevideo en 1939.

Extrait de la Déclaration américaine des droits et devoirs de
Vhomme, adoptée à la [Xme Conférence panaméricaine.

Extrait de la Déclaration universelle des droits de l’homme,
adoptée à l’Assemblée générale des N. U. le 10 décembre 1048.

b) Annexes à la Réplique :

1. — Documents relatifs à l’asile de MM. Manuel Gutiérrez Aliaga et

Luis Felipe Rodriguez à l'ambassade de l’Uruguay a Lima et aux
sauf-conduits qui leur ont été accordés par le Gouvernement
péruvien (cing notes désignées de A à E).

2. — Décret-loi n° 4 du 4 novembre 1948 créant une Cour martiale

pour juger sommairement les auteurs, complices et autres respon-
sables des délits de rébellion, sédition ou émeute.

B. — AU NOM DU GOUVERNEMENT DU PÉROU

a) Annexes au Contre-Mémoire :

1. — Procès-verbal (Acte) de Lima du 31 août 1949 (cf. annexe n° 1).

tw

. — Réquisitoire du Procureur du 7 septembre 1949 dans le procès

pour délit de rébellion militaire et autres (cf. annexes n°s 2, 4, 25).

3. — Folios 105 à 145 du cahier 8-A du procès pour délit de rébellion

militaire et autres, contenant le rapport du sous-inspecteur, chef
du bureau des Affaires spéciales, sur le sabotage de la Centrale
des téléphones (cf. annexe n° 3).

4. — Exemplaire du journal officiel du Pérou El Peruano du 4 octo-

121I

bre 1948 (cf. annexes n°s 4 et 32).
384 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

5. — Folios 27, 31 et 196 du cahier 10-A du procès pour délit de
rébellion militaire et autres, contenant la dénonciation, l’inspec-
tion oculaire et l'expertise d’explosifs trouvés à San Isidro
(cf. annexe n° 5).

6. Folio 708 du cahier 10-B du procès pour délit de rébellion mili-

ro.

II.

T2.

I4.

122

taire et autres, contenant la note n° 290, du 3 octobre 1948,
à l'inspecteur général, chef du Corps d’Investigations et Surveil-
lance, a propos de bombes trouvées dans un taxi (cf. annexe n° 6).

Note du 4 octobre 1948, à l'inspecteur général, chef du Corps
d’Investigations et Surveillance, à propos d'une bombe de dyna-
mite trouvée dans le jardin de la maison du secrétaire de la
Compagnie des téléphones ; cahier 10-A du procès pour délit de
rébellion militaire et autres (cf. annexe n° 7).

Folios 219 et suivants du cahier 10-À du procès pour délit de
rébellion militaire et autres, contenant le rapport n° 312, du
5 octobre 1948, au sous-inspecteur, chef de Cabinet, à propos de
l'explosion de bombes sur les toits d'immeubles (cf. annexe n° 8).

Folio 501 du cahier 10-B du procès pour délit de rébellion mili-
taire et autres, contenant lecommuniqué n° zor, du 4 octobre 1948,
adressé à l'inspecteur général, chef du Corps d’Investigations et
Surveillance, sur l'attentat commis contre une succursale de la
Banque populaire du Pérou (cf. annexe n° 9).

Folios 215 à 217 du cahier 10-A du procès pour délit de rébellion
militaire et autres, contenant la note n° 465, du 4 octobre 1948,
et le rapport n° 1300, du 14 octobre 1948, adressés à l'inspecteur
général, chef du Corps d’Investigations et Surveillance, sur les.
pétards de dynamite déposés dans un poste distributeur d'essence:
(cf. annexe n° Io), et note n° 211-R/la, adressée au même inspec-
teur général à propos de bombes trouvées près d’une caserne
(cf. annexe n° 24).

Folios 516 et suivants du cahier 10-B du procès pour délit de
rébellion militaire et autres, contenant les documents se rappor-
tant aux bombes trouvées encastrées dans le mur mitoyen d'une
fabrique de verre (cf. annexe n° 11).

Folios 509 et suivants du cahier 10-B du procès pour délit de
rébellion militaire et autres, contenant les documents se rappor-
tant aux bombes de dynamite trouvées dans le jardin d’une
maison de Miraflores (cf. annexe n° 12).

Folios 523 et suivants du cahier 10-B du procès pour délit de
rébellion militaire et autres, contenant divers documents se
rapportant aux bombes dont l'explosion sur la voie publique
a causé des blessures (cf. annexe n° 13).

Folio 703 du cahier 10-B du procès pour délit de rébellion
militaire et autres, contenant diverses pièces à propos de la
bombe et de la bouteille incendiaire déposées à la porte d'une
épicerie (cf. annexe n° 14).
385 AFFAIRE DU DROIT D’ASILE (ARRET DU 20 XI 50)

15. — Folios 221 à 223 du cahier 10-A du procès pour délit de rébellion
militaire et autres, contenant divers documents concernant la
bombe trouvée près de l'imprimerie du journal El Comercio
(cf. annexe n° 15).

16. Folios 512 et suivants du cahier 10-B du procés pour délit de

17.

18.

19.

20.

22.

23.

123

rébellion militaire et autres, contenant divers documents se
rapportant aux bombes lancées contre une maison (cf. annexe
n° 16), et à la bombe trouvée au pied du mur d’une caserne
(cf. annexe n° 22).

Folio 202 à 205 et verso du cahier ro-A du procès pour délit
de rébellion militaire et autres, contenant diverses pièces se
rapportant à une bombe déposée sur la voie du tramway (cf.
annexe n° 17).

Folio 210 du cahier ro-A du procès pour délit de rébellion
militaire et autres, contenant Jes documents sur la bombe
trouvée dans un autobus (cf. annexe n° 18).

Folio 229 du cahier ro-A du procès pour délit de rébellion
militaire et autres, contenant les documents se rapportant à
la cartouche de gélinite trouvée dans les locaux du quotidien
La Prensa (cf. annexe n° 19).

Folios zor et 202 du cahier 10-À du procès pour délit de rébellion
militaire et autres, contenant plusieurs documents se rapportant
aux vingt-huit bombes de dynamite trouvées sur le toit d’un
hôtel (cf. annexe n° 20).

Folios 740 et suivants du cahier 10-B du procès pour délit
de rébellion militaire et autres, où figurent divers documents
concernant la bombe mêlée à du charbon qui explosa dans le
foyer d’un fourneau de cuisine (cf. annexe n° 217).

Folio 700 du cahier 10-B du procès pour délit de rébellion
militaire et autres, contenant divers documents se rapportant
aux bombes trouvées sur le toit de la maison voisine de l’atelier
de la Compagnie des téléphones (cf. annexe n° 23).

Folios 21 et 22 du cahier 11-A du procès pour délit de rébellion
militaire et autres, où figure la liste des documents et preuves
remis par la préfecture à la zone judiciaire de la Marine pour
être ajoutés à l'instruction ouverte à la suite du mouvement
subversif du 3 octobre 1948 (cf. annexes nos 25 et 57).

Folios 96 à 98 du cahier 8-A du procès pour délit de rébellion
militaire et autres, contenant le rapport n° 55, du 8 octobre
1948, sur la préparation d’explosifs dans une fabrique de
cuisinières (cf. annexe n° 26).

Folios go et suivants du cahier 8-A du procès pour délit de rébel-
lion militaire et autres, où figure le rapport de l'officier en second
du Corps d’Investigations et Surveillance, à l'inspecteur général,
chef du corps, sur la fabrication de bombes par le Parti apriste
(cf. annexe n° 27).

Rapport du juge d'instruction sur le sabotage de la Centrale des
téléphones et la fabrication de bombes explosives par des mem-
386

27. —

28. —

31. —

32. —

37: —

124

AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

bres du Parti apriste, qui figure aux folios 300 et suivants du
cahier 8-A du procès pour délit de rébellion militaire et autres
(cf. annexe n° 28).

Folio 847 et verso du cahier 10-B du procès pour délit de rébellion
militaire et autres, contenant la déclaration de M. Alberto Bena-
vides, qui fut sollicité par des dirigeants apristes afin qu’il fondit
des revêtements de bombes explosives (cf. annexe n° 20).

Cinq reproductions photographiques de tracts utilisés par
l’Apra au cours de sa campagne d'incitation précédant la rébel-
lion du 3 octobre 1948 (cf. annexe n° 30).

Exemplaires des journaux de Lima, contenant les informations
publiées à la suite du soulèvement du 3 octobre 1948 (cf. annexe
n° 31).

Livre contenant les procès-verbaux du procès pour trafic de
stupéfiants instruit devant une cour dès États-Unis d'Amérique
(District sud de New-York), contre Edward Tampa, Miguel E.
Gonzales et Eduardo Balarezo, qui démontrent la connexion de
ce dernier avec le mouvement révolutionnaire du 3 octobre 1948,
et avec le chef de l’Apra, Victor Ratil Haya de la Torre. Ce docu-
ment est légalisé par les autorités des États-Unis d'Amérique
(cf. annexe n° 33).

Copies photographiques des documents communiqués à l’ambas-
sadeur du Pérou à Washington par le Bureau des narcotiques
des États-Unis d'Amérique (cf. annexe n° 34).

Lettre adressée à M. Haya de la Torre par le commandant Aguila
Pardo, folio 624 du cahier ro-B du procès pour délit de rébellion
militaire et autres. Reproduction photographique du document
et copie légalisée (cf. annexe n° 35).

Décret n° 23 du 4 octobre 1948, du Pouvoir.exécutif, déclarant
l’Apra hors la loi (cf. annexe n° 36).

Exemplaire du Code pénal de la République du Pérou ; loi n° 4868
du ro janvier 1924 (cf. annexe n° 37).

Exemplaire du Code de justice militaire de la République du
Pérou ; loi n° 8007 du 16 octobre 1939 (cf. annexe n° 37).

Ordonnance du chef de la zone judiciaire de la Marine, du 3 octo-
bre 1948, décrétant l'ouverture d'enquêtes par le juge d’instruc-
tion permanent de la Marine, folio r et verso du procès pour
délit de rébellion militaire et autres (cf. annexe n° 38).

Folios 8 et g du cahier n° 1 du procès pour délit de rébellion
militaire et autres, contenant l'avis de l'auditeur invitant la
direction de la zone judiciaire de la Marine à rendre un arrêt
en forme décrétant l'ouverture de la procédure, et arrêt du
4 octobre 1948 décrétant l'ouverture d’un procès militaire confor-
mément à l'avis de l’auditeur de la même date (cf. annexe n° 30).
387 AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

38. — Folios 22 à 24 du cahier n° r du procès pour délit de rébellion
militaire et autres, où figure l'introduction de l’action en justice
contre les responsables, exécutants et fauteurs (cf. annexe n° 40).

39. Dénonciation du ministre de l'Intérieur transcrite par le

40.

4I.

+3.

44.

45.

46.

ministre de la Marine au chef de la zone judiciaire de la Marine,
qui apparaît aux folios I à 5, verso du 5, Io, 11, et verso du
cahier 10-A du procès pour délit de rébellion militaire et autres
(cf. annexe n° 41).

Folios 16 à 23 du cahier 10-A du procès pour délit de rébellion
militaire et autres, contenant l’ampliation de l'instruction
(cf. annexe n° 42).

Folio 170 et verso du cahier 10-A du procès pour délit de
rébellion militaire et autres, contenant l'arrêt judiciaire ordon-
nant l'arrestation des accusés qui n'ont pas été appréhendés
(cf. annexe n° 43).

Folio 346 et verso du cahier ro-A du procès pour délit de
rébellion militaire et autres, contenant la note demandant la
remise des documents trouvés au siège du Parti apriste, dans
le local de La Tribuna, et au domicile particulier de Haya
de la Torre, réitérant l’ordre d’arréter les inculpés défaillants
(cf. annexe n° 44).

Folio 421 et verso du cahier 10o-A du procès pour délit de
rébellion militaire et autres, contenant la note de l'inspecteur
général du Corps d’Investigations et Surveillance à l’autorité
judiciaire, l’informant que Haya de la Torre et d’autres inculpés
n'ont pas été trouvés (cf. annexe n° 45).

Folios 414 et verso du cahier 10o-A du procès pour délit de
rébellion militaire et autres, où figure l’arrêt du juge ordonnant
de citer par sommations publiques, conformément à la loi,
les accusés défaillants (cf. annexe n° 46).

Exemplaire du journal officiel du Pérou El Peruano, du
16 novembre 1948, où est publiée la première des sommations
invitant les accusés à comparaître (cf. annexe n° 47).

Note du 4 janvier 1949, adressée par l’ambassadeur de Colombie
à Lima au ministre des Affaires étrangères du Pérou (cf. annexe
n° 48).

Note du 14 janvier 1949, adressée par l’ambassadeur de Colombie
à Lima au ministre des Affaires étrangères du Pérou (cf. annexe
n° 48).

Note du 12 février 1940, adressée par l'ambassadeur de Colombie
à Lima au ministre des Affaires étrangères du Pérou (cf. annexe
n° 48).

Publication officielle de la note n° (D) 6-8/2, du 22 février
1949, adressée par le ministre des Affaires étrangères du Pérou
à l'ambassadeur de Colombie à Lima (cf. annexe n° 49).
388
50.

51.

52.

53.

55-

56.

57-

58.

59.
60.

4.
126

AFFAIRE DU DROIT D’ASILE (ARRET DU 20 XI 50)

— Publication officielle contenant la note n° (D) 6-8/4, du 19 mars
1949, adressée par le ministre des Affaires étrangères du Pérou
à lambassadeur de Colombie à Lima (cf. annexe n° 49).

— Publication officielle contenant la note n° (D) 6-8/6, du 6 avril
1940, adressée par le ministre des Affaires étrangères du Pérou
à l'ambassadeur de Colombie à Lima (cf. annexe n° 49).

— Copie photographique des pages de la Revista colombiana de
Derecho internacional, contenant un rapport de la Commission
consultative du ministére des Affaires étrangéres de Colombie
(cf. annexe n° 50).

— Copie photographique d’une page de l’annuaire de la législation
péruvienne, où figure le texte de la loi n° 9048 (cf. annexe n° 54).

. — Copie photographique qui figure au cahier 10-B du procès pour

délit de rébellion militaire et autres, du Statut disciplinaire
du Parti du Peuple, et copie légalisée du même document
(cf. annexe n° 55).

— Copie photographique qui figure au cahier 10-B du procès
pour délit de rébellion militaire et autres, du Code de Justice
de l’Avant-Garde apriste, et copie légalisée du même document
(cf. annexe n° 56).

— Texte d’un câble du Président Benavides, du 26 décembre
1938 (cf. annexe n° 58).

— Publication officielle du ministère de l'Intérieur du Pérou,
contenant le message du Président Bustamante y Rivero, du
29 février 1948 (cf. annexe n° 59).

— Sentence prononcée le 5 décembre 1949, au procès contre
Alfredo Tello Salavarria et autres pour l’homicide de M. Fran-
cisco Grafia Garland, où il est ordonné d’ouvrir l'instruction
contre Victor Rati Haya de la Torre et Carlos Boado pour
le délit objet du procès (cf. annexe n° 60).

— Accusation du procureur contre Haya de la Torre et autres
pour délit d’usurpation d’autorité (cf. annexe n° 61).

-— Ordonnance d’ouverture d’instruction contre Victor Raul Haya
de la Torre et autres pour délit d’usurpation de fonctions au
préjudice de l’État (cf. annexe n° 62).

Annexes à la Duplique:

. Extraits du Code de justice militaire péruvien (document remis.

avec le Contre-Mémoire).

. Extraits de la résolution du chef de la zone judiciaire de la Marine

qui déclare, entre autres, Haya de la Torre inculpé défaillant. (Folios
24 à 54 du cahier 11-C du procès pour délit de rébellion militaire et
autres.)

. Extraits de la sentence prononcée le 22 mars 1950 par le tribunal

qui jugea les responsables du délit de rébellion militaire et autres.

Articles du Code de justice pénale militaire de la Colombie.
389

127

AFFAIRE DU DROIT D'ASILE (ARRÊT DU 20 XI 50)

. Décret colombien étendant la juridiction des Conseils de guerre

oraux.
Décret colombien augmentant les peines fixées par le Code pénal.
Extraits du rapport du juge d'instruction pour le procès contre
Victor Raül Haya de la Torre et autres pour le délit d’usurpations
de fonctions.

Documents remis au Greffe de la Cour internationale de Justice avec
la Duplique :

. Folios 24 à 54 du cahier 11-C du procès pour délit de rébellion mili-

taire et autres contenant la résolution du chef de la zone judiciaire
de la Marine qui déclare, entre autres, Haya de la Torre inculpé
défaillant.

. Copie légalisée de la sentence prononcée le 22 mars 1950 par le

tribunal qui jugea les responsables du délit de rébellion militaire
et autres.

Exemplaire du Code de justice pénale militaire de la Colombie
(loi 3 a de 1945).

. Coupure du Journal officiel de la Colombie contenant le décret n° 3562,

de 1949.

. Exemplaire du Journal officiel de la Colombie contenant le décret

n° 957, de 1950.

. Copie légalisée du rapport du juge d'instruction dans le procès

contre Victor Ratil Haya de la Torre et autres pour le délit d’usur-
pation de fonctions.

. — PIECES DEPOSEES AU COURS DE LA PROCEDURE ORALE

AU NOM DU GOUVERNEMENT DE LA COLOMBIE :

— Légalisation de la signature du notaire public du district de
Columbia par le secrétaire du Bureau des Commissaires du méme
district.

. — Lettre de M. Serafino Romualdi à M. Francisco Urrutia, signée

devant notaire à New-York le 6 septembre 1950.

— Copie d’une lettre de M. Serafino Romualdi à M. Edward G.
Miller Jr., en date du xz avril 1950.

— Photocopie d’une lettre de M. Edward G. Miller Jr. en date du
rer mai 1950, en réponse à la lettre de M. Serafino Romualdi.

— Photocopie du passeport de M. Victor Raul Haya de la Torre.
